IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ZACHERY K. TURNER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3696

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 17, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Zachery K. Turner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.